Citation Nr: 0204234	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  01-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 1, 1999, 
for reinstatement of Dependency and Indemnity Compensation 
(DIC) following remarriage and termination of marriage of 
surviving spouse.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from March 1944 until his death 
in service in April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In her substantive appeal, dated in November 2001, the 
appellant requested that her claim be reviewed by a Decision 
Review Officer (DRO).  Procedures for the DRO program were 
promulgated while the appeal was being processed.  The 
appellant was afforded the benefits of de novo review by a 
DRO, who considered the case independently of the previous 
adjudicators and issued the statement of the case.  In as 
much as the appellant did not request a formal hearing or 
informal conference, no further action by a DRO is possible.  
See 38 C.F.R. § 3.2600 (2001).  


FINDINGS OF FACT

1.  All relevant facts have been obtained.  

2.  The appellant and the veteran were married in May 1937 
and they remained married until the veteran's death in 
service, in April 1945.  

3.  The appellant received DIC benefits until she remarried 
in August 1946 and that marriage was terminated by her second 
husband's death in August 1975.  

4.  While the appellant was potentially entitled to 
reinstatement of DIC benefits as of the death of her second 
husband in August 1975, she did not apply for reinstatement 
of DIC benefits prior to February 29, 2000.  

5.  On February 29, 2000, the RO received the appellant's 
claim for reinstatement of DIC benefits.


CONCLUSION OF LAW

The criteria for reinstatement of DIC benefits prior to March 
1, 1999, have not been met.  38 U.S.C.A. §§ 103, 1301, 1311, 
1316, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.55, 
3.114(a), 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the appellant's claim.  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The application for an effective date earlier than March 1, 
1999, for reinstatement of DIC following remarriage and 
termination of marriage of surviving spouse, is complete.  
38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision and statement of the case 
notified the appellant and her representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  All  relevant records have 
been obtained.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(c)).  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Notably, neither the 
appellant nor the representative have asserted that the case 
requires further development or action under VCAA or its 
implementing regulations.  

In the circumstances of this case, VA has satisfied its 
duties to notify and to assist the appellant.  Further 
development and further expending of VA's resources is not 
warranted.

Factual Background.  The basic facts in this case are not in 
dispute.  The appellant is the surviving spouse of the 
veteran, who died in service in April 1945.  Following the 
veteran's death, the appellant became entitled to DIC 
benefits.  Payments to her, as surviving spouse, were 
terminated upon her remarriage in August 1946.  The appellant 
continued to receive DIC benefits as custodian of the 
veteran's daughters while they were minors.  The last 
communication from the appellant, prior to the current claim, 
was a change of address, received in February 1965.  The 
appellant's second marriage was terminated by her second 
husband's death in August 1975.  She has remained unmarried 
since then.  She did not notify VA of her second husband's 
death or make a claim for reinstatement of DIC benefits 
within the year following her second husband's death.  

On February 29, 2000, the RO received the appellant's claim 
for reinstatement of DIC benefits, based upon her status as 
the surviving spouse of the veteran (her first husband).  The 
appellant was notified that her claim for reinstatement of 
DIC benefits had been granted and her monthly DIC payment 
would begin March 1, 1999.  She disagreed with that effective 
date for reinstatement of her DIC benefits.  

Pertinent Law and Regulations.  The law and regulations 
provide that VA shall pay DIC benefits to the surviving 
spouse, children, and parents of a veteran who died on active 
duty. 38 U.S.C.A. §§ 1301, 1311, 1316 (West 1991); 38 C.F.R. 
§ 3.5 (2001).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31) (West 1991); 38 C.F.R. § 3.50(c) (2001).  

Prior to 1970, a veteran's widow who remarried lost all VA 
benefits.  See Lyman v. Brown, 3 Vet. App. 94 (1993).  In 
1970, Congress amended section 103 of title 38, United States 
Code, so that "the remarriage of a widow of a veteran shall 
not bar the furnishing of benefits to her as the widow of the 
veteran if the remarriage has been terminated by death. . . 
."  Pub. L. No. 91-376, § 4, 84 Stat. 787, 789 (1970); 38 
U.S.C.A. § 103(d) (West 1979).  At the same time, Congress 
amended section 3010 [now section 5110] of title 38, United 
States Code, by adding subsection (l) which stated, "The 
effective date of an award of benefits to a widow based upon 
termination of a remarriage by death ..., shall be the date of 
death . . . if an application therefor is received within one 
year from such termination."  Pub.L. No. 91-376, § 7, 84 
Stat. 787, 790 (1970); 38 U.S.C.A. § 5110(l) (West 1979).  
The amendments took effect on January 1, 1971. Pub.L. No. 91-
376, § 7, 84 Stat. 787, 790 (1970).  

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  These provisions were amended 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create 
a permanent bar to reinstatement of VA death benefits for 
those surviving spouses whose disqualifying relationship had 
been terminated and whose claim for reinstatement of benefits 
was not filed before November 1, 1990.  See 38 U.S.C.A. 
§ 103(d) (West 1991).  This statutory bar was later amended 
to allow reinstatement of VA death benefits for those 
surviving spouses whose disqualifying remarriages were 
terminated prior to November 1, 1990.  See Section 502 of the 
Veterans' Benefits Programs Improvement Act of 1991, Public 
Law 102-86.  

Thereafter, on June 9, 1998, Section 8207 of HR 2400 (Public 
Law 105-178) was signed.  This bill added a new subsection 
(e) to 38 U.S.C. § 1311, which provided that remarriage shall 
not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment.  In 
effect, this provision reinstated the pre-1990 rules for 
reinstatement of eligibility for DIC benefits.  These 
provisions were subsequently deleted and changes made to the 
special provisions relating to marriages in 38 U.S.C.A. 
§ 103(d)(2) (West Supp. 2001).  These provisions also 
essentially re-establish the pre-1990 rules for reinstatement 
of DIC eligibility.  Pub. L. No. 106-117, § 502 (Nov. 30, 
1999), 113 Stat. 1574:  

The remarriage or the surviving spouse of 
a veteran shall not bar the furnishing of 
benefits ... to such person as the 
surviving spouse of the veteran if the 
remarriage has been terminated by 
death..."  

38 U.S.C.A. § 103(d)(2) (West Supp. 2001) (effective December 
1, 1999).  

The effective date of an award of DIC for which application 
is received within one year from the date of death shall be 
the first day of the month in which death occurred.  
38 U.S.C.A. § 5110(d)(1) (West 1991).  Otherwise, the 
effective date of an award of DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(c) 
(2001).  

The effective date of an award of benefits to a surviving 
spouse based upon a termination of a remarriage by death 
shall be the date of death if application therefor is 
received within one year from such termination.   38 U.S.C.A. 
§ 5110(l) (West 1991); 38 C.F.R. § 3.400(v)(3) (2001).  

Subject to the provisions of 38 U.S.C.A. § 5101, where DIC is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (West 1991); see 38 C.F.R. § 3.114(a) 
(2001).  

Analysis.  In summary, the appellant was awarded DIC benefits 
as the unremarried widow of the veteran from 1945 until she 
remarried in 1946.  The appellant's second marriage was 
terminated by the death of her second husband in August 1975.  
DIC benefits could have been reinstated at that time but were 
not, because she did not make a claim.  The file shows VA had 
no knowledge of the death of the appellant's second husband 
or that she qualified for reinstatement until the current 
claim was file in February 2000.  The appellant contends that 
compensation should go back to the date of her second 
husband's death, because VA did not advise her of possible 
reinstatement if the second marriage terminated.  This 
contention does not raise a basis for an earlier effective 
date under the applicable law and regulations.  As the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) pointed out in Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), payments of money from the 
Federal treasury are limited to those authorized by statute.  
The applicable statute is very specific.  Benefits may be 
paid from the date of death of the second husband, if a claim 
is filed within the following year.  38 U.S.C.A. § 5110(l).  
Congress clearly considered situations in which an otherwise 
eligible claimant would not file a timely claim.  Congress 
put the responsibility to make a timely claim on the claimant 
and provided that if the one year after death requirement was 
not met, the effective date would be the date the claim was 
received.  38 U.S.C.A. § 5110(a).  VA does not have authority 
to over-ride the mandate of Congress as codified in the 
statute law.  Under the circumstances of this case, there is 
no legal basis to pay benefits from an earlier effective 
date.  Consequently, the law is dispositive and claim must be 
denied.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered the facts of this case under all 
applicable law and regulations.  The earliest possible 
effective date in this case would be a year before the claim 
was received, with payment to commence as of the first day of 
the next month.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. 
§ 3.31 (2001).  The RO has assigned such a date.  Thus, the 
Board finds no basis in the law or regulations for an earlier 
effective date.  


ORDER

An effective date earlier than March 1, 1999, for 
reinstatement of DIC following remarriage and termination of 
marriage of surviving spouse, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

